Exhibit 10.5
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”), executed and effective as
of December 19, 2008 by and between PAYLESS SHOESOURCE, INC., a Missouri
corporation (“PSS”), and LUANN VIA (“Executive”).
WHEREAS, PSS and Executive are parties to the employment agreement executed
July 22, 2008 (“Employment Agreement”);
WHEREAS, in order to avoid certain adverse federal income tax consequences to
Executive under the Employment Agreement as a result of Section 409A of the
Internal Revenue Code of 1986, as amended, relating to deferred compensation,
PSS desires to implement certain amendments to the Employment Agreement; and
WHEREAS, PSS and Executive desire to amend the Employment Agreement.
NOW, THEREFORE:
Section 1. Amendment to Section 8(b)(viii). The following will be added at the
end of Section 8(b)(viii):
“such special payment will be paid by the later of (x) 2 1/2 months from the end
of PSS’s fiscal year in which Executive’s employment terminates and
(y) April 15th of the year following the year in which Executive’s employment
terminates;”
Section 2. Amendment to Section 8(b)(x). Section 8(b)(x) shall be replaced in
its entirety with the following:
     “(x) [Intentionally omitted.]”
Section 3. Addition of Section 8(i). Section 8(i) shall be inserted as follows:
“(i) Executive may terminate her employment ‘for Good Reason,’ provided Good
Reason exists and Executive provides notice to Payless in compliance with
Section 8(b). However, prior to giving notice of termination of employment,
(A) Executive must provide written notification of her intention to resign
within ninety (90) days after Executive knows of the occurrence of any such
event (‘Notice of Good Reason’) and Payless shall have thirty (30) days from the
date of receipt of such notice to effect a cure of the condition constituting
Good Reason under Section 8(b), and (B) if Payless is unable to cure the
condition constituting Good Reason within the thirty (30) day period then
Executive must terminate her employment within two (2) years from the date such
event constituting Good Reason occurred, otherwise the event will no longer
constitute Good Reason. For the avoidance of doubt, Good Reason will not include
any isolated, insubstantial and inadvertent failure by Payless that is not in
bad faith and is cured promptly on Executive’s giving Payless notice, and an
event will

 



--------------------------------------------------------------------------------



 



not constitute Good Reason if Executive has consented to it in accordance with
Section 15.”
Section 4. Amendment to Section 9. The last sentence of Section 9 shall be
replaced in its entirety with the following:
“Provided, however, the payments of the amounts specified in Paragraph 8(b)(iv),
(v), (viii) and (ix) are conditioned on Executive’s delivery and non-revocation
of a valid and effective release, in substantially the form attached hereto as
Appendix A within fifty-five (55) days following the date of Executive’s
termination from employment.”
Section 5. Amendment to Section 15. The first sentence of Section 15 shall be
replaced in its entirety with the following:
“This Agreement may not be changed, amended, or modified in any manner except by
a written instrument in writing signed by both the parties here, except as
described in Section 19 herein.”
Section 6. Addition of Section 19. Section 19 shall be inserted as follows:
“Section 409A.
     (a) This Agreement is intended to satisfy the requirements of Section 409A
of the Internal revenue code of 1986, as amended (‘Section 409A’) with respect
to amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. If either party
notifies the other in writing that, based on the advice of legal counsel, one or
more or the provisions of this Agreement contravenes any Treasury Regulations or
guidance promulgated under Section 409A or causes any amounts to be subject to
interest, additional tax or penalties under Section 409A, the parties shall
promptly and reasonably consult with each other (and with their legal counsel),
and shall use their reasonable best efforts to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to PSS of providing the applicable benefit or payment;
provide, however, de minimis costs associated with the implementation of such
409A reforms shall be considered reasonable and not an increase under this
subsection (a), and (b) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon Executive or
PSS.
     (b) To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of PSS or its affiliates, that
constitutes a ‘deferral of compensation’ subject to Section 409A and that if
paid during the six (6) months beginning on the date of termination of
Executive’s employment would be subject to the Section 409A, additional tax
because Executive is a ‘specified employee’ (within the meaning of Section 409A
and as

-2-



--------------------------------------------------------------------------------



 



determined by PSS), the payment will be paid to Executive on the earlier of the
six (6) month anniversary of Executive’s date of termination or Executive’s
death.
     (c) Similarly, to the extent Executive would otherwise be entitled to any
benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate Executive for the
delay) on the earlier of the first day following the six (6) month anniversary
of Executive’s date of termination or Executive’s death.
     (d) Any payment or benefit due upon a termination of Executive’s employment
that represents a ‘deferral of compensation’ within the meaning of Section 409A
shall be paid or provided to Executive only upon a ‘separation from service’ as
defined in Treas. Reg. § 1.409A-1(h). Each payment made under Section 8 of this
Agreement shall be deemed to be a separate payment for purposes of Section 409A.
Amounts payable under Section 8 of this Agreement shall be deemed not to be a
‘deferral of compensation’ subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (‘short-term deferrals’) and
(b)(9) (‘separation pay plans,’ including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.
     (e) Notwithstanding anything to the contrary in this Agreement or
elsewhere, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A)
or (C) (relating to certain reimbursements and in-kind benefits) shall be paid
or provided to Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which Executive’s ‘separation from service’
occurs; and provided further that such expenses are reimbursed no later than the
last day of the third calendar year following the calendar year in which
Executive’s ‘separation from service’ occurs.  To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which Executive incurred such expenses, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.”

-3-



--------------------------------------------------------------------------------



 



Section 7. Effectiveness of Amendment. This Amendment shall become effective on
the date hereof.
Section 8. Definitions. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Employment Agreement.
Section 9. Other Provisions Unaffected. Except as modified by this Amendment,
the existing provisions of the Employment Agreement shall remain in full force
and effect.

            PAYLESS SHOESOURCE, INC.
      By:   /s/ Betty J. Click       Name:  Betty J. Click      Its: Senior Vice
President- Human Resources        EXECUTIVE
      By:   /s/ LuAnn Via       Name:  LuAnn Via      Title:    President and
Chief Executive Officer     

 

-4-



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE
     THIS WAIVER AND RELEASE (this “Waiver and Release”) is entered into by and
between Collective Brands, Inc., a Delaware corporation (the “Company”) and
                     (the “Executive”) pursuant to that certain Employment
Agreement executed by and between the Company and the Executive on the
                     day of                     , as amended from time to time
(the “Employment Agreement”). The Company and the Executive hereby agree
knowingly and voluntarily as follows:
          1. In consideration of the payments and benefits pursuant to the
Employment Agreement (the “Benefits”) the Executive agrees that the Benefits
constitute consideration for this agreement to which the Executive would not
otherwise be entitled and are in lieu of any rights or claims that the Executive
may have with respect to separation or severance benefits, or any other form of
remuneration from the Company or any of its affiliates, and in consideration
thereof, after the opportunity to consult legal counsel, the Executive hereby
for himself, and his heirs, agents, executors, successors, assigns and
administrators (collectively, “Related Parties”), forever releases, remises, and
discharges, in all their capacities, the Company and all of its affiliates or
subsidiaries, and any of their present or former directors, employees,
fiduciaries, representatives, officers and agents, successors and assigns
(collectively, the “Releasees”) individually and in their official capacities,
of and from all covenants, obligations, liabilities and agreements, and forever
waives all claims, rights and causes of action whatsoever, in law or in equity,
whether known or unknown, asserted or unasserted, suspected or unsuspected, that
the Executive or any Related Parties ever had, may have in the future or have
now in connection with or arising from the Executive’s employment relationship
with the Company or termination of the Executive’s employment relationship with
the Company; including, without limitation, any claims, rights and causes of
action under United States federal, state or local law, regulation or decision,
and the national or local law (statutory or decisional) of any foreign country,
including, without limitation, those under the Age Discrimination in Employment
Act, as amended 29 U.S.C. §§621 et. seq., the Older Workers Benefit Protection
Act, 29 U.S.C. §626 (f)(1), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, 42 U.S.C.
§§12101-12213, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Family and Medical Leave Act of 1993, the Fair

-5-



--------------------------------------------------------------------------------



 



Labor Standards Act, and any other similar or related law, regulation or
decision relating to or dealing with discrimination including, without
limitation, any claims, rights or causes of action for punitive damages,
attorney’s fees, expenses and costs of litigation. Notwithstanding the
foregoing, the Executive and Related Parties do not release or waive any right
or claim (i) the Executive and Related Parties may have to obtain
post-employment payments and benefits, if any, and exercise any rights pursuant
to the Employment Agreement or award thereunder (including, but not limited to,
paragraph[s] ______ thereof; (ii) to obtain post-employment payments and
benefits and exercise any rights under any plan or agreement referred to in the
Employment Agreement or award thereunder (iii) under ERISA to obtain
post-employment payments and benefits under any employee benefit plan (as
defined in ERISA); (iv) for indemnification and advancement of fees and expenses
under any agreement with or policy of the Company or its affiliates relating to
indemnification and advancement of fees and expenses of directors or officers or
under any provision of the Company’s articles or by-laws relating to
indemnification of directors or officers; (v) under any policy of directors’ or
officers’ liability insurance; (vi) that arises against the Company after the
date of this Waiver and Release; and (vii) to obtain contribution as permitted
by law in the event of entry of judgment against the Executive and the Company
as a result of any act or failure to act for which the Executive and the Company
are jointly liable.
          2. The Executive represents that he has not filed, and will not
hereafter file, any claim against the Company relating to his employment and/or
cessation of employment with the Company, or otherwise involving facts that
occurred on or prior to the date that Executive has signed this Waiver and
Release except as permitted under paragraph 1 hereof.
          3. The Executive understands and agrees that if Executive commences,
continues, joins in, or in any other manner attempts to assert any claim
released herein against the Company, or otherwise materially violates the terms
of this Waiver and Release, the Executive will cease to have any further rights
to the Benefits from the Company referred to in the first paragraph of this
Waiver and Release.
          4. In consideration for the Executive’s release and waiver of claims
herein and other good and valuable consideration, the Company, on behalf of
itself and the Releasees, forever releases, remises and discharges, in all their
capacities, the Executive and

-6-



--------------------------------------------------------------------------------



 



the Related Parties, individually and in their official capacities, of and from
all covenants, obligations, liabilities and agreements, and forever waives all
claims, rights and causes of action whatsoever, in law or in equity, whether
known or unknown, asserted or unasserted, suspected or unsuspected, that the
Company or any of the Releasees ever had, may have in the future or have now in
connection with or arising from the Executive’s employment relationship with the
Company or termination of the Executive’s employment relationship with the
Company; including, without limitation, any claims, rights and causes of action
under United States federal, state or local law, regulation or decision, and the
national or local law (statutory or decisional) of any foreign country.
Notwithstanding the foregoing, the Company and the Releasees do not release or
waive (i) any right or claim that arises against the Executive after the date of
this Waiver and Release, (ii) any claim against the Executive based on
intentional misconduct, fraud, misappropriation or gross neglect or (iii) any
right the Company and the Releasees may have to obtain contribution as permitted
by law in the event of entry of judgment against the Executive and the Company
as a result of any act or failure to act for which the Executive and the Company
are jointly liable.
          5. The Executive understands and agrees that the payments by the
Company to the Executive of any Benefits and the signing of this Waiver and
Release by the Executive do not in any way indicate that the Executive has any
viable claims against the Company or that the Company admits any liability to
the Executive whatsoever.
          6. The Executive affirms that, prior to the execution of this Waiver
and Release, the Executive was advised by an attorney of the Executive’s choice
concerning the terms and conditions set forth herein, and that the Executive was
given up to twenty-one (21) days to consider (notwithstanding the time lapsed,
if any, during such twenty-one day period to review and revise) this Waiver and
Release and its consequences. The Executive has seven (7) days following the
Executive’s signing of this Waiver and Release to revoke and cancel the terms
and conditions contained herein, and the terms and conditions of this Waiver and
Release shall not become effective or enforceable until such revocation period
has expired.

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Waiver and Release
this ______ day of ______, ______.

            EXECUTIVE:
      By:                           COMPANY:

COLLECTIVE BRANDS, INC.
      By:                        

-8-